Citation Nr: 1634001	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for mammary Paget's disease, claimed as skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared and testified at a Board videoconference hearing held before a Veterans Law Judge in July 2011.  A copy of the transcript of this hearing has been associated with the claims file.  Since that hearing, that Veterans Law Judge left the Board.  The Veteran was offered an opportunity to testify at a second Board hearing, to which offer he failed to respond within 30 days.  Also, he has otherwise not requested another hearing before the Board.  The Board finds, therefore, that it may proceed to consider the Veteran's claim without prejudice to him in the absence of the Veterans Law Judge who held the July 2011 hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707, 20.717 (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's claim was previously remanded in December 2011 and April 2014.  In April 2014, the Veteran's claim was remanded for further development because the Veteran had added to his contentions of service connection the theory that his mammary Paget's disease is associated with chemical exposure due to his participation in the SHAD project.  In support of his claim, he submitted evidence showing that his ship, the USS Navarro, was involved in SHAD testing during his time aboard the ship.  Thus, his claim was remand for the necessary development to determine whether the Veteran was a participant in the SHAD project as claimed.  Also, additional development for VA treatment records and a medical opinion were requested.

On remand, an email was sent in May 2014 to the VA SHAD Manager to verify the Veteran's participation in Project SHAD.  The SHAD Manager responded that the Department of Defense (DoD) database was negative for this Veteran and requested a copy of his service personnel records be provided so that DoD may be asked to conduct a more thorough search.  A subsequent email was sent to determine whether the service personnel records could be sent electronically or whether a printed copy needed to be sent, to which the SHAD Manager responded that a hard copy needed to be sent.  

In May 2015, a second request was sent to the SHAD Manager requesting verification of the Veteran's participation in Project SHAD.  The SHAD manager responded in August 2015 that he had previously advised that hard copies of the Veteran's service personnel records needed to be provided so that they could be sent to DoD for it to do a more thorough search, but no records were received.  The SHAD Manager again requested that a hard copy of the Veteran's personnel records be sent.  However, it does not appear that any action was taken to send these records to the SHAD Manager.  In the Supplemental Statement of the Case issued in March 2016, the evidence listed only includes "Response received from the SHAD Manager November 8, 2014, August 31, 2015 and May 7, 2014," and discussion of the SHAD Manager's response is that the DoD's database does not reflect that the Veteran was part of the SHAD project.

The VA M21-1 Adjudication Procedures Manual (M21-1) provides that, if the Veteran's name does not appear in the DoD's Chem-Bio Database, "it will be necessary to request a thorough search by DoD."  It thereafter gives instructions on how to do so, including providing copies of the personnel records and the mailing address of the SHAD manager.  Consequently, the Board finds that not all procedures have been accomplished to verify the Veteran's participation in Project SHAD and, therefore, substantial compliance with the Board's April 2014 remand has not been accomplished.  

In addition, the Board's remand requested a medical opinion be obtained from a dermatologist as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's Paget's disease had its clinical onset during active service or is related to any incident of service, including exposure to Agent Orange and/or any other chemicals (see VA Form 21-4138 claiming secret germ warfare and statement submitted in September 2012 discussing exposure to chemicals and biological agents related to Project SHAD).  In July 2014, a medical opinion was obtained.  

Unfortunately the Board finds this medical opinion is essentially nonresponsive to the medical opinion request.  The physician basically stated that he could not render a favorable medical opinion without indicating the reason why.  Thus, the physician's medical opinion is not adequate for adjudication purposes and is not compliant with the Board's prior remand request.

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As substantial compliance with the April 2014 remand has not been accomplished, the Board must remand again to ensure compliance.  The Board regrets the delay but it required by due process to ensure that the Veteran is afforded a full and fair adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward a hard copy of the Veteran's service personnel records to the SHAD Manager at the address provided so that he/she may request that DoD conduct a more thorough search to verify the Veteran's participation in Project SHAD.  A response, whether negative or affirmative, should be requested.

2.  Only after a response had been received from the SHAD Manager verifying whether the Veteran had participated in Project SHAD, return the Veteran's claims file to the VA dermatologist who provided the July 2014 medical opinion, if available, to clarify his medical opinion.  If he is not available, then arrange for another VA dermatologist to review the Veteran s claims folder and provide the requested medical opinion.  

The physician should be advised that exposure to Agent Orange during service in the Republic of Vietnam has been conceded.  The physician should also be advised if participation in Project SHAD has been verified.

The physician is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's mammary Paget's disease had its clinical onset during active service or is related to any incident of service, including exposure to Agent Orange and, if participation in Project SHAD has been verified, any other chemicals (see VA Form 21-4138 claiming secret germ warfare and statement submitted in September 2012 discussing exposure to chemicals and biological agents related to Project Shad).

The physician should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




